Title: From Thomas Jefferson to Grégoire de Rumare, 9 December 1788
From: Jefferson, Thomas
To: Rumare, Grégoire de



Monsieur
a Paris ce 9me. Decembre. 1788.

Je ne possede pas les actes de la Caroline Meridionale, et je n’en ai point de connoissance. Je doute si elles existent en Europe. Le seul moyen sur de les obtenir est d’écrire à Charleston pour les faire venir. Bordeaux, Havre et Londres sont les ports les plus  frequentés par les batimens de Caroline et par lesquels on pourroit envoyer la lettre et recevoir [ces] actes. J’ai l’honneur d’etre avec beaucoup de consideration Monsieur votre tres humble et tres obeissant serviteur,

Th: Jefferson

